Name: Commission Regulation (EC) No 2951/95 of 20 December 1995 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community
 Type: Regulation
 Subject Matter: economic policy;  trade;  animal product;  means of agricultural production;  foodstuff;  regions of EU Member States
 Date Published: nan

 21 . 12. 95 EN Official Journal of the European Communities No L 308/41 COMMISSION REGULATION (EC) No 2951/95 of 20 December 1995 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community to the Canary Islands should be set at the amounts given in the Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 3 (4) thereof, Whereas the amounts of aid for the supply of the pigmeat sector to the Canary Islands have been settled by Commission Regulation (EC) No 1487/95 of 28 June 1995 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community (3) ; whereas, as a consequence of the changes in the rates and prices for cereal products in the European part of the Community and on the world market, the aid for supply HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 1487/95 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 173, 27. 6. 1992, p. 13. 2 OJ No L 260, 31 . 10. 1995, p. 10. 3 OJ No L 145, 29. 6. 1995, p. 63. No L 308/42 EN Official Journal of the European Communities 21 . 12. 95 ANNEX 'ANNEX II Amounts of aid granted for products coming from the Community market (ECU/100 kg net weight) Product code Amount of aid 0203 21 10 000 9,4 0203 2211 100 14,1 0203 2219 100 9,4 0203 29 11 100 9,4 0203 29 13 100 14,1 0203 29 15 100 9,4 0203 29 55 110 16 1601 00 91 100 14,1 1601 00 99 100 9,4 1602 20 90 100 4,7 1602 41 10 210 16 1602 42 10 210 11,3 1602 49 11 190  1602 49 13 190  1602 49 19 190 9,4 NB : The product codes as well as the footnotes are defined in Regulation (EEC) No 3846/87.'